In a proceeding under article 78 of the Civil Practice Act to review the determination of the State Liquor Authority revoking petitioner’s hotel liquor license, forfeiting his bond, and directing that no license be issued for the licensed premises for a period of twelve months, transferred to this court by Special Term for disposition, the determination of the State Liquor Authority is unanimously confirmed and the petition dismissed, with $50 costs and disbursements to respondents. The determination by the authority is supported by substantial evidence. Present — Nolan, P.J., Carswell, Johnston, Adel and Sneed, JJ. [See post, p. 994.]